Citation Nr: 0216010	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  94-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a right knee disorder, for April 1991 to January 
2002.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for right ear hearing 
loss.  

(Following additional development on the issues of 
entitlement to service connection for right ear hearing loss; 
otitis media in the right ear; and bilateral tinnitus, the 
Board will prepare a separate decision addressing those 
issues)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In an unappealed January 1978 rating decision, service 
connection for hearing loss was denied.  In March 1993, VA 
received the veteran's application to reopen his claim, 
asserting right ear hearing loss.  In June 2000, the RO found 
that new and material evidence had been submitted; reopened 
the claim; and, following de novo review, denied service 
connection for right ear hearing loss on the merits.  The 
veteran appealed that denial, along with the denials of the 
other issues currently before the Board.  

Before proceeding to the merits of the case on the issue of 
service connection for right ear hearing loss, the Board must 
initially determine whether it has jurisdiction to proceed by 
assessing the question of whether the veteran has presented 
new and material evidence sufficient to reopen his claim of 
service connection for a psychiatric disorder because doing 
so goes to the Board's jurisdiction to reach the underlying 
claim of service connection and adjudicating it de novo.  
See 38 U.S.C.A. § 7104(a) (West 1991); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Marsh v. West, 11 
Vet. App. 468, 471 (1998); Smith (Irma) v. Brown, 10 Vet. 
App. 330, 332 (1997).  Accordingly, the Board has 
recharacterized the issue on appeal as to whether new and 
material evidence has been submitted to reopen the claim of 
service connection for right ear hearing loss.  

The Board is taking additional development on the issues of 
entitlement to service connection for right ear hearing loss; 
otitis media in the right ear; and bilateral tinnitus, 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3, 099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  From April 1991 to January 2002, right knee disability 
was manifested by complaints of pain, limitation of motion, 
with pain on motion, and instability; objective findings 
revealed limitation of motion with pain, no instability, and 
x-ray findings of post-traumatic degenerative arthritis in 
the right knee.   

3.  In a January 1978 decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss; the veteran was provided notice of the decision 
and advised of his appellate rights, but he did not file an 
appeal and the decision became final.  

4.  Evidence added to the record since the January 1978 RO 
decision is relevant and probative and, when viewed in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a right knee disorder, from April 1991 to January 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.10, 4.71, 4.71a Diagnostic Code 5010 (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The RO's January 1978 decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

3.  Evidence received since the January 1978 RO decision is 
new and material; the claim of entitlement to service 
connection for right ear hearing loss is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that no less than seven letters and other 
correspondence were sent to the veteran between November 1991 
and September 2002, described what VA would do to assist the 
veteran, the evidence the veteran needed to provide, and the 
evidence the VA had in its possession.  August 1992 and 
August 2000 Statements of the Case, and no less than nine 
Supplemental Statements of the Case, provided to both the 
veteran and his representative, gave notice to the veteran of 
what the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award the benefit sought.  Further, he presented testimony 
at personal hearings held at the RO in September 1992 and 
December 2000.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  At his request, a personal hearing was scheduled to 
be held at the Board in September 2002, but the veteran 
failed to show at the appointed place and time, offered no 
explanation for his absence, and did not request the hearing 
be rescheduled.  No further assistance is necessary to comply 
with the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Factual Background

In service, the veteran sustained a twisting injury to his 
right knee with subsequent reconstruction.  In a January 1978 
rating decision, the RO awarded the veteran service 
connection for post-operative residuals of right knee 
arthrotomy, with internal derangement and restrictive 
mobility, effective from the time of his separation from 
service, and assigned the disability a 10 percent rating.  In 
April 1991, the veteran filed the current claim for an 
increased rating for his right knee disability, based on 
pain, instability, and limitation of motion of the right 
knee.  

Essentially the veteran contends in correspondence to VA and 
at his personal hearings that his right knee has gotten worse 
requiring a knee brace and crutches, and because he has 
problems ascending and descending stairs, walking, standing, 
and sitting.  

The veteran's VA outpatient and hospitalization records for 
various periods between April 1991 and late 1999 are of 
record.  Essentially they show that he was seen for 
complaints of pain, limitation of motion, and instability of 
the right knee.  

The report of the veteran's August 1991 VA examination notes 
he was wearing an immobilizer on the right knee and walked 
with an alternating gait.  Range of motion of the right knee 
was from 90 degrees flexion to 0 degrees extension, with pain 
on motion.  Instability could not be checked because of his 
complaints of pain on testing for it.  X-ray of the right 
knee revealed no abnormality, including no arthritis.  

In December 1992, the veteran was hospitalized in a VA 
facility where he had Fulkerson procedure performed on his 
right knee, with a transplant of the tubial tuberosity, 
because of patella maltracking.  The procedure did not reveal 
evidence of instability of the right knee joint.  

An April 1993 VA X-ray of the right knee revealed 
irregularity and sclerosis due to a previous assault.

On VA orthopedic examination in September 1993, the veteran 
came into the examining room in a wheelchair and was wearing 
a knee brace on the right knee.  He gave a history of having 
been involved in a motor vehicle accident in April 1992, 
striking the right knee on the dashboard.  Range of motion of 
the right knee was to 100 degrees flexion and to 0 degrees 
extension, with significant discomfort in any manipulation of 
the knee.  Both McMurray's maneuver and Lachman's test were 
not performed because of complaints of pain.  In the area of 
the tibial tuberosity, the head of two screws could be 
palpated.  There was tenderness on manipulation of the right 
knee.  There was slight Drawer sign.  The patella had 
significant mobility.  X-rays of the right knee revealed 
degenerative arthritis.  

The report of the veteran's January 1995 VA examination notes 
that, in April 1994, he had the screws removed from the 
reconstruction that had been done on his right knee in 
December 1992.  In October 1994, he had another arthroscopic 
surgery.  At the January 1995 examination, he stated he was 
taking medication for knee pain.  On examination, mobility of 
the right knee was very limited and very painful.  Extension 
of the right knee was to 0 degrees and flexion was to 57 
degrees, with movement done over several minutes.  
Examination for instability was not performed because of 
right knee tenderness.  The veteran canceled his x-ray 
appointment.  

The report of the veteran's July 1997 VA examination 
indicates that he was ambulating with the use of crutches, 
having fallen down the stairs that morning.  He was wearing a 
knee brace.  Range of motion of the right knee was to full 
extension and flexion to 130 degrees, with encouragement.  
There was good medial and lateral ligamentous stability.  
There was crepitus on manipulation of the patella.  There was 
degenerative joint disease in the patellofemoral compartment 
of the right knee.  The examiner offered that the disability 
was moderate to severe.  

The veteran's VA hospitalization treatment record shows that 
he underwent an arthroscopy of the right knee, in March 1998.  
Immediately prior to the procedure, examination revealed 
tenderness at the patellofemoral joint, with range of motion 
to 0 degrees extension and to 110 degrees flexion.  There was 
no instability to valgus, stress, anterior or posterior 
drawer.  He tolerated the procedure well and was discharged 
the same day.  

The report of the veteran's January 1999 VA examination notes 
range of motion of the right knee was lacking 3 degrees of 
full extension and to 80 degrees of flexion.  There was 
tenderness to palpation.  No laxity was noted.  Drawer sign 
was negative.  He ambulated with crutches.  The diagnosis was 
status post-traumatic degenerative joint disease of the right 
knee.  

On VA examination in September 1999, the veteran's right knee 
revealed no varus or valgus deformity.  Mild edema was noted 
on the right knee.  Range of motion of the knee was to 0 
degrees extension and to 35 degrees flexion, with pain 
throughout all ranges of motion.  McMurray's sign was not 
performed because he could not move up to the table for 
examination due to pain.  The examiner remarked that he had 
reviewed the claims folder.

The veteran was seen in Union Hospital in early October 2001 
complaining of right knee pain, with the majority of the pain 
under his patella.  He related he used crutches 
intermittently and noticed pain with weather changes.  He was 
scheduled for right knee arthroscopy, inspection of the 
maniscus and joint, followed by open arthrotomy and 
patellofemoral replacement.  On examination, range of motion 
was to 90 degrees flexion, with severe pain on extremes of 
flexion.  There was tenderness over the lateral patella 
retinaoulus, as well as lateral patella facette.  There was 
significant pain on patella compression.  There was negative 
anterior drawer sign and negative Lachman test.  There was no 
instability.  X-rays revealed degenerative joint disease.  

Analysis

As noted earlier, the veteran filed his current claim for an 
increased rating for his right knee disability in April 1991, 
which was subsequently increased from 10 percent to 30 
percent, effective the date of receipt of his claim in April 
1991.  He pursued his appeal, during which, in January 2002, 
he underwent right patellofemoral joint replacement, due to 
post-traumatic right patellofemoral arthritis.  Since that 
operation, his right knee has been rated under Diagnostic 
Code 5055, pertaining to replacement of the knee joint, in 
VA's Schedule for Rating Disabilities.  Under this code, a 
100 percent rating is assigned for one year following the 
implantation of the prosthesis; thereafter, following medical 
evaluation of the affected knee, at least a minimum rating of 
30 percent would be assigned.  If medical evidence revealed 
the knee replacement resulted in chronic residuals, such as 
ankylosis, limitation of motion of the leg on flexion, or 
nonunion or malunion of the affected areas, greater than a 30 
percent rating could be assigned.  Currently, the veteran's 
right knee replacement is rated 100 percent disabling, 
effective from the date of the operation, January 16, 2002, 
for one year, until early 2003, at which time a projected 
minimum rating of 30 percent would take effect, pending 
medical evaluation.  Hence, he is currently receiving the 
maximum benefits available, pending re-evaluation of his 
right knee once the one-year statutory period has expired.  
See Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

That having been said, the issue currently before the Board 
is whether the veteran is entitled to a disability rating in 
excess of 30 percent for his right knee disorder, effective 
from the date of receipt of his claim in April 1991 until 
January 2002, the effective date of the 100 percent rating 
for right knee replacement.  During this period, his right 
knee was rated under Diagnostic Code 5257, pertaining to 
instability of the knee in VA's Schedule for Rating 
Disability.  Under this code, slight recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating, and a 30 percent rating is warranted if 
medical evidence shows severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a.  

The medical evidence from early 1991 to early 2002, to 
include numerous VA outpatient and hospital records, as well 
as more recent private medical records, consistently do not 
show instability in the veteran's right knee, despite the 
veteran wearing a brace on his right knee and intermittent 
use of crutches.  Consistently the results of drawer sign 
(for instability), Lachman test (for torn anterior cruciate 
ligament) and McMurray maneuver (for menisci rears) were 
negative.  Further, there has always been good medial and 
lateral ligamentous stability.  

During this period, the veteran developed arthritis in his 
right knee, which progressively became worse, ultimately 
resulting in the replacement of the right knee.  The Board 
finds that, given the lack of medical evidence of instability 
in the right knee, but the confirmation of traumatic 
degenerative arthritis in the knee that has been attributable 
to the veteran's right knee disability, for the period of 
April 1991 to January 2002, is more appropriately rated to 
under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings and limitation of motion.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence), and 
fully comports with the applicable schedular criteria.  

Since degenerative arthritis clearly has been shown, and 
substantiated by x-ray findings, evaluation of the veteran's 
right knee disorder under Diagnostic Code 5010 is appropriate 
for the period of time under consideration.  Traumatic 
arthritis, under Diagnostic Code 5010, is rated as 
degenerative arthritis under Diagnostic Code 5003, which is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint of joints 
involved (here, Diagnostic Codes 5260 or 5261).  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Limitation of motion of the knee is evaluated under 
Diagnostic Code 5260, which provides that a 0 percent 
evaluation is warranted if limitation of flexion of the leg 
is limited to 60 degrees.  A 10 percent evaluation is 
warranted if flexion is limited to 45 degrees.  A 20 percent 
evaluation is warranted if flexion is limited to 30 degrees, 
and a 30 percent evaluation is warranted if flexion is 
limited to 15 degrees.  

Limitation of motion of the knee is evaluated under 
Diagnostic Code 5261, which provides that a 0 percent 
evaluation is warranted if extension of the leg is limited to 
5 degrees.  A 10 percent evaluation is warranted if extension 
is limited to 10 degrees.  A 20 percent evaluation is 
warranted if extension is limited to 15 degrees.  A 30 
percent evaluation is warranted if extension is limited to 20 
degrees. A 40 percent evaluation is warranted is extension is 
limited to 30 degrees, and a 50 percent evaluation is 
warranted is extension is limited to 45 degrees.  

In the veteran's case, he has consistently shown limitation 
of motion on flexion, but no limitation of motion on 
extension.  Range of motion studies have shown flexion to 90 
degrees (August 1991), to 100 degrees (September 1993), to 57 
degrees (January 1995), to 130 degrees (July 1997), to 110 
degrees (March 1998, to 80 degrees (January 1999), to 35 
degrees (September 1999), and to 90 degrees (October 2001).  
Flexion has consistently been full, to 0 degrees.  Normal 
flexion is to 140 degrees, normal extension is to 0 degrees.  
See 38 C.F.R. § 4.71, Plate II.  All ranges of motion have 
been accompanied by pain on motion.  However, his ranges of 
motion on flexion have not met the criteria for a disability 
rating of 30 percent, which is the maximum rating, under 
Diagnostic Code 5260.  With consistently shown full range of 
motion on extension, obviously the criteria for a 
compensable, or higher, rating under Diagnostic Code 5261 is 
not appropriate.  

Given the medical evidence, the Board finds that, under any 
appropriate code, no more than a 30 percent rating is 
warranted for the right knee disability for the period at 
issue.  The Board has also considered the granting a higher 
rating in which functional loss due to limited or excess 
movement, pain, weakness excess fatigability, or 
incoordination is demonstrated, where such factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 3.321, 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  However, given the medical findings, to 
include pain on motion, the Board still finds that a 
disability rating in excess or 30 percent would not be 
appropriate.  There is no basis for a higher evaluation under 
any other potentially applicable diagnostic code providing 
for more than a 30 percent evaluation.  There is no evidence 
of, or disability comparable to, ankylosis under Diagnostic 
Code 5256.  Further, without medical evidence of right knee 
instability, a separate rating for arthritis is not 
appropriate.  See VAOPGCPREC 23-97; see also Butts v. Brown, 
5 Vet. App. 532, 539 (1993).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability rating in excess of 30 percent for 
the veteran's right knee disability for the period April 1991 
to January 2002.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); VCAA § 4 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  

New and Material

In an unappealed January 1978 decision, the RO denied the 
veteran entitlement to service connection for bilateral 
hearing loss.  The evidence of record at the time of that 
decision consisted of his service medical records and report 
of his post-service December 1997 VA examination.  The basis 
for the decision was that his hearing was found to be normal 
on the December 1997 audiology examination.  He was notified 
of the rating decision in February 1978, and apprised of his 
appellate rights.  He did not appeal the decision and it 
became final.  In February 1998, VA received his request to 
reopen the claim asserting right ear hearing loss.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

Evidence associated with the claims folder since the January 
1978 RO decision consists of the veteran's outpatient and 
hospital reports, both VA and private, VA examination 
reports, and his testimony presented at hearings in September 
1992 and December 2000.  Included in this additional evidence 
is a medical opinion offered by a VA examiner in September 
1999, following audiometric examination of the veteran and 
review of the record, that the veteran's right ear hearing 
loss is service connected.  This medical opinion bears 
directly and substantially upon the specific matter under 
consideration; it is neither cumulative nor redundant; and 
the medical opinion alone, or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for right ear hearing 
loss.  Having determined that new and material evidence has 
been added to the record, the veteran's claim for entitlement 
to service connection for right ear hearing loss is reopened.  


ORDER

A disability rating in excess of 30 percent for a right knee 
disorder, for April 1991 to January 2002, is denied.  

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the claim of service 
connection for right ear hearing loss, the appeal is granted.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

